Case: 7:17-cr-00006-KKC-HAI Doc #: 224 Filed: 02/11/21 Page: 1 of 3 - Page ID#: 1453




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  PIKEVILLE

 UNITED STATES OF AMERICA,                               CRIMINAL NO. 7:17-06-KKC-1
       Plaintiff,

 V.                                                        OPINION AND ORDER

 JEFFREY ISAAC,
       Defendant.


                                        ** ** ** ** **

        This matter is before the Court on Defendant Jeffrey Isaac’s motion (DE 218) asking

 the Court to reconsider its prior order denying his motion for compassionate release

 pursuant to 18 U.S.C. § 3582(c)(1)(A) (see DE 216). The Court hereby ORDERS that the

 motion for reconsideration (DE 218) is DENIED.

        Isaac was convicted of conspiring to distribute Schedule II controlled substances and

 possession of a firearm in furtherance of a drug trafficking crime. By judgment dated May

 24, 2018, the Court sentenced him to 144 months. (DE 149, 151). Isaac is now incarcerated

 at the Federal Medical Center (FMC) in Lexington, Kentucky. In this current motion, he

 asks this Court to reconsider his compassionate release motion on account of new case law.

        The compassionate release statute permits this Court to “reduce the term of

 imprisonment” and “impose a term of probation or supervised release with or without

 conditions that does not exceed the unserved portion of the original term of imprisonment.”

 18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

 the Court may grant this relief only if it finds that “extraordinary and compelling reasons

 warrant such a reduction,” and the “reduction is consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).
Case: 7:17-cr-00006-KKC-HAI Doc #: 224 Filed: 02/11/21 Page: 2 of 3 - Page ID#: 1454




        The statute does not define what it means to be “extraordinary and compelling.” The

 commentary to the policy statement by the Sentencing Commission applicable to Section

 3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

 the policy statement applies only to motions filed by the BOP and does not apply when a

 defendant moves for compassionate release on his own behalf. United States v. Jones, 980

 F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

 by the reasons enumerated in §1B1.13’s application note. See id.; United States v. Elias, 984

 F.3d 516 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

 2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

 a court may exercise its “full discretion” to determine whether the defendant has

 demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

 F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

        For purposes of this motion, the Court will assume that Isaac’s health conditions

 amidst the COVID-19 pandemic in a prison setting present extraordinary and compelling

 circumstances that would warrant a sentence reduction. As such, the Court must still

 consider whether “the factors set forth in section 3553(a) to the extent that they are

 applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 980

 F.3d at 1107-1108. These factors include:

        (1) the nature and circumstances of the offense and the history and
            characteristics of the defendant;

        (2) the need for the sentence imposed--
              (A) to reflect the seriousness of the offense, to promote respect for the
                   law, and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner; [and]
                                                2
Case: 7:17-cr-00006-KKC-HAI Doc #: 224 Filed: 02/11/21 Page: 3 of 3 - Page ID#: 1455




        (3) the kinds of sentences available;

 18 U.SC. § 3553(a)(1)-(3).

        The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

 established in the guidelines; “any pertinent policy statement” issued by the Sentencing

 Commission; “the need to avoid unwarranted sentence disparities among defendants with

 similar records who have been found guilty of similar conduct”; and “the need to provide

 restitution to any victims of the offense. § 3553(a)(4)-(7).

        The Court considered these factors extensively when originally sentencing Isaac.

 This Court has reconsidered them for purposes of this motion. Isaac was convicted of

 serious offenses; namely, conspiracy to distribute Schedule II controlled substances and

 possession of a firearm in furtherance of the conspiracy. He was considered to be the

 organizer or leader of the conspiracy. (PSR, ¶¶ 22, 30). A search of his residence later

 revealed 1,579 doses of (various) controlled substances, 13 guns, and $853.00 cash. (PSR at

 6-7 (¶¶ 10-11)). Isaac has served only a small fraction of the 12-year sentence the Court

 imposed. Thus, as the Court previously stated (see DE 216 at 4-5), in consideration of the §

 3553(a) factors, it is not appropriate to order Isaac’s release at this time.

        Accordingly, for the reasons stated at his initial sentencing, in its previous Opinion

 and Order (DE 216) and in this current opinion, the Court hereby ORDERS that Isaac’s

 motion for reconsideration (DE 218) is DENIED.

        Dated February 11, 2021




                                                 3
